Citation Nr: 1522483	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-33-859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for fibroids, status-post hysterectomy, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for depression, claimed secondary to fibroids, status-post hysterectomy, and, if so, whether service connection is warranted.

3.  Entitlement to a rating greater than 10 percent for chronic low back strain with degenerative disc disease (DDD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an increased rating for a right knee disability, currently rated 30 percent disabling for patellar subluxation and 10 percent disabling for osteoarthritis.

6.  Entitlement to an effective date earlier than August 17, 2011 for the grant of a 30 percent separate rating for right knee patellar subluxation.  

7.  Entitlement to an increased rating greater than 10 percent for bilateral pes planus prior to November 28, 2011 and greater than 30 percent from November 28, 2011.

8.  Entitlement to a compensable rating for chronic vaginosis.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran had a hearing before the Board in January 2015 and the transcript is of record.

The issues of entitlement to increased ratings for a low back disability, right knee disability, bilateral pes planus, and chronic vaginosis, entitlement to TDIU, and entitlement to an earlier effective date for the grant of a separate rating for right knee subluxation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's depression and fibroids/hysterectomy claims were denied in an unappealed January 2007 rating decision finding the disorders claimed did not occur in service, were not caused by service, and were not caused or aggravated by any service-connected disability; no new and material evidence was submitted within the appeal period.
 
2.  Evidence received since the January 2007 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for fibroids, status-post hysterectomy, and depression.

3.  The Veteran's fibroids began in service.

4.  The Veteran's depression, status-post hysterectomy, has been medically attributed to her now service-connected fibroids and resulting hysterectomy.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the claims of entitlement to service connection for fibroids, status-post hysterectomy, and depression, claimed secondary to a hysterectomy, are final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received since January 2007, and the fibroids/hysterectomy and depression claims are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2014).

3.  The criteria for entitlement to service connection for fibroids, status-post hysterectomy, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for entitlement to service connection for depression, claimed secondary to fibroids, status-post hysterectomy, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

New and Material Evidence

The Veteran claims fibroids were first discovered during her active military duty.  These fibroids grew during her pregnancy causing her to deliver prematurely in December 2004.  At that time, she underwent an emergency caesarean section and hysterectomy because of the large size of the fibroids.  In the alternative, she claims the fibroids are secondary to her service-connected chronic vaginosis.  She further claims depression as a result of coping with the premature delivery of her son and the hysterectomy.  The Veteran originally sought entitlement to service connection for fibroids, status-post hysterectomy, and depression, secondary to the hysterectomy, in November 2005.

The RO denied the claims in January 2007 finding the Veteran's condition did not occur in service, was not due to service, and was not secondary to any service-connected disability.  The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the January 2007 rating decision.  Therefore, it is final.  , 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 2007 denial, the record contained the Veteran's service treatment records, which confirm a significant history of in-service treatment for gynecological issues.  Throughout the Veteran's military service, she was treated for recurrent yeast infections, itching, irregular bleeding, urinary tract infections, and, in 1998, chlamydia.  The service treatment records also include a May 2001 pelvic ultrasound, which indicates in pertinent part, "two small hypoechoic foci are seen within the fundus of the uterus consistent with probable small fibroids, each of which measures less than 1.0 cm in greatest transverse diameter."  An October 2001 medical record notes the ultrasound findings and attributes the Veteran's abnormal bleeding at that time to scar tissue or irritable bowel syndrome.  

At the time of the 2007 denial, the record also contained a pre-separation VA examination dated March 2002 diagnosing the Veteran with chronic vaginosis / vaginitis with unclear etiology.  No other gynecological abnormality is noted on this examination.  Post-service treatment records include records associated with the Veteran's December 2004 premature delivery and hysterectomy.  Also of record, were August 2006 and September 2006 VA examinations.  The August 2006 examiner diagnosed the Veteran with major depressive disorder associated with coping with the premature delivery of her son and recovery from the hysterectomy.  The September 2006 VA examiner acknowledged the hysterectomy was done because of the large fibroid formations at that time, but unlikely related in any way to the vaginosis / vaginitis.  The examiner did find, however, that the fibroids were first noted while the Veteran was on active duty.  The September 2006 VA examiner also noted a current lower abdominal mass, of unknown etiology, which the Veteran denied having prior to the hysterectomy.

Since the January 2007 rating decision, the new evidence includes additional private treatment records of the Veteran's prenatal care from August 2004 to December 2004, to include an August 2004 prenatal pap smear and an October 2004 sonogram.  The Pap smear was negative for fibrosis mutations or cystic fibrosis, but the October 2004 sonogram confirmed the presence of multiple uterine fibroids with possible placenta previa.  At the time of the December 2004 delivery, the Veteran had multiple "large" fibroids.  The new evidence also includes VA outpatient treatment records through 2011 and records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits confirming ongoing treatment for major depressive disorder related to coping with her son's health troubles due to a premature birth and the hysterectomy.  

Again, the Veteran's fibroids/hysterectomy claim was previously denied because the evidence at that time did not link the condition to service or any service-connected disability.  The Veteran's depression claim was then denied because although secondary to her hysterectomy, the hysterectomy was not service-connected.

The new prenatal care evidence now reflects that the Veteran's fibroids were in existence prior to her hysterectomy and, indeed, were the reason for the hysterectomy.  The new evidence further confirms her diagnosed major depressive disorder is, at least in part, attributed to the hysterectomy and other complications (i.e., the premature birth of her son) stemming from the fibroids.

In short, the evidence received since the 2007 denial is "new," as it had not been previously considered by VA and "material as it raises the reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been submitted and the claims are reopened.
Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As noted above, the Veteran's service treatment records confirm significant in-service treatment for various gynecological issues, to include recurrent yeast infections, irregular bleeding, abdominal pain, chlamydia, and urinary tract infections.  The service treatment records also include a May 2001 pelvic ultrasound, which indicates in pertinent part, "two small hypoechoic foci are seen within the fundus of the uterus consistent with probable small fibroids, each of which measures less than 1.0 cm in greatest transverse diameter."  

After service, the Veteran became pregnant and, in December 2004, was forced to deliver her son prematurely at 27 weeks because of enlarged fibroids.  The fibroids were so large, that during the emergency caesarian section (C-section), the surgeon also performed an emergency hysterectomy.  

The Veteran believes the enlarged fibroids are the same fibroids noted on the May 2001 pelvic ultrasound, while still on active duty.  Alternatively, she believes the enlarged fibroids are a residual or otherwise related to her other gynecological problems on active duty.

The Veteran's service treatment records do not indicate in-service treatment or complaints related to depression.  Indeed, she does not claim depression began in service, but rather relates her current depression to the premature birth of her son and the hysterectomy.

VA outpatient treatment records confirm ongoing treatment for major depressive disorder (MDD) since December 2004 related to the complications of her pregnancy, coping with the hysterectomy, and coping with the health issues of her son due to his premature birth.  The Veteran was afforded a VA psychological examination in August 2006 where the examiner also diagnosed the Veteran with MDD attributed to coping with the premature delivery of her son and recovery from surgery (hysterectomy) due to fibroids. 

The Veteran was afforded a VA gynecological examination in September 2006 where the examiner noted the Veteran's significant in-service history of various gynecological complaints.  The examiner also noted the findings of the May 2001 pelvic ultrasound.  On physical examination, a lower abdominal mass was found of unknown etiology, which the Veteran indicated was only present after the hysterectomy.  The examiner diagnosed the Veteran with uterine fibroids, status-post hysterectomy.  With regard to etiology of the uterine fibroids, the examiner found it unlikely that the Veteran's service-connected vaginosis (or recurrent yeast infections) caused or otherwise aggravated the uterine fibroids.  Rather, the examiner noted the May 2001 findings of small fibroids and found it likely that these small fibroids, first discovered on active duty, enlarged due to pregnancy hormones and ultimately caused the December 2004 emergency C-section and hysterectomy.

It appears the RO denied the claim finding the May 2001 pelvic ultrasound merely indicated "probable" small fibroids rather than definitive fibroids.  The RO also took particular note of the September 2006 examiner's note of the abdominal mass being present only after the hysterectomy.  

In contrast, the Veteran's prenatal care visits from August 2004 to December 2004 indicate the presence of several large fibroids, which were of particular concern to her physicians at that time.  It is clear from these records that the enlarged fibroids were the reason for both the premature delivery of the Veteran's son and the hysterectomy.  

The Board finds the evidence conclusive that the Veteran's fibroids were first found during her active duty, albeit small at that time.  According to the September 2006 VA examiner, these "small" fibroids likely enlarged during the Veteran's pregnancy due to the change in hormones.  The medical evidence is also conclusive in showing these enlarged fibroids are the reason why the Veteran, in December 2004, was forced to deliver her son prematurely at 27 weeks gestation by emergency C-section and undergo an emergency hysterectomy at the same time.  The medical evidence also shows that the Veteran has been treated for MDD ever since December 2004 related to the complications of this delivery, to include the hysterectomy.  

In light of the evidence, service connection for depression and uterine fibroids, status post hysterectomy, is granted.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for fibroids, status-post hysterectomy, is reopened, and to that extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for depression, claimed secondary to fibroids, status-post hysterectomy, is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for fibroids, status-post hysterectomy, is granted.

Entitlement to service connection for depression, claimed secondary to fibroids, status-post hysterectomy, is granted.


REMAND

Low Back and TDIU

Initially, the Board notes the RO last adjudicated the low back claim in a November 2011 Statement of the Case (SOC).  Since that time, the claims folder contains voluminous amounts of new and relevant evidence, to include a November 2012 VA spine examination and records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits.  A Supplemental Statement of the Case is required.  See 38 C.F.R. §§ 19.31, 19.37 (2104).

The Veteran claims her low back disability is worse than currently rated, to include causing incapacitating episodes with several weeks of prescribed bed rest.  She further contends she has not worked since 2010 due to her back and other service-connected disabilities.  She indicated during her hearing that she tried vocational rehabilitation, but they did not find her suitable for employment.  She is currently receiving SSA disability benefits.

As noted above, records associated with the Veteran's receipt of SSA disability benefits are currently in the file.  In contrast, there are no records associated with the Veteran's vocational rehabilitation.  The RO/AMC must make efforts to obtain these records as well as VA outpatient treatment records from October 2011 to the present.  

The Veteran was last afforded a VA examination for her spine in November 2012, nearly three years ago.  She claims her disability is worse than currently rated and, indeed, renders her unemployable.  In light of the time lapse and missing records, a new VA examination is warranted.

A VA examination is also necessary to ascertain the current severity of all service-connected disabilities and the combined effects her disabilities have on her ability to maintain substantial employment.  The TDIU claim, moreover, is "inextricably intertwined" with the spine claim remanded here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's spine claim remanded here. 

Right Knee, Bilateral Pes Planus, and Chronic Vaginosis

A December 2012 rating decision, addressed the Veteran's increased rating claims for the right knee, bilateral pes planus, and chronic vaginosis.  The right knee 10 percent rating for osteoarthritis was continued, but the RO awarded the Veteran a separate 30 percent rating for right knee patellar subluxation, effective August 17, 2011.  The rating decision also granted an increased rating to 30 percent for bilateral pes planus, effective November 28, 2011.  In contrast, the increased rating claim for chronic vaginosis was denied, and the non-compensable rating continued.

The Veteran disagreed with this decision in whole in a December 2012 statement.  The RO sent the Veteran a letter in July 2014 requesting her to clarify her notice of disagreement.  In response, on August 2014, the Veteran's representative specifically indicated the Veteran's disagreement with both the ratings of her disabilities and the effective dates assigned.  

Accordingly, the claims must be remanded to allow the RO to provide the veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the Veteran dated from October 2011 to the present, to include any records associated with the Veteran's participation in vocational rehabilitation.  All attempts to obtain these records must be associated with the claims file.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate orthopedic, and neurological VA examinations to determine the current severity of her service-connected lumbar spine disability and any neurological manifestations found.  

The examiner(s) must clarify the current severity of the Veteran's lumbar spine disability in accordance with VA rating criteria, to include range of motion findings with repetitive testing, whether the Veteran has invertebral disc syndrome, and whether her lumbar spine disability causes "incapacitating episodes" specifying the number of weeks of episodes per year since 2008.

The claims file must be made available to the examiner(s) in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional effect of the Veteran's service-connected disabilities (which in addition to the low back, include the bilateral knees, bilateral pes planus, depression, residuals of a hysterectomy/fibroids, and chronic vaginosis), alone or in combination, on her ability to secure and follow a substantially gainful occupation consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities, or age.  

The examiner is asked to focus on the functional effects of the Veteran's service connected disabilities on her capacity for employment.

The examiner must provide a complete rationale for any opinion expressed.

3.  The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, and with consideration of all evidence in the claims folder, to include since the November 2011 SOC, readjudicate the Veteran's lumbar spine and TDIU issues.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

5. Provide the Veteran and her representative a statement of the case as to the issues of:  (a) entitlement to an increased rating for a right knee disability, currently rated 30 percent disabling for patellar subluxation and 10 percent disabling for osteoarthritis; (b) entitlement to an effective date earlier than August 17, 2011 for the grant of a 30 percent separate rating for right knee patellar subluxation; (c) entitlement to an increased rating greater than 10 percent for bilateral pes planus prior to November 28, 2011 and greater than 30 percent from November 28, 2011; (d) entitlement to a compensable rating for chronic vaginosis.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claims should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


